Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 11/03/2021 is acknowledged.  The traversal is on the grounds that for at least the reason that the MPEP § 803(I)(B), § 803(II) ¶ 4, and § 806.01 require "Examiners must provide reasons and/or examples to support conclusions" of "unduly extensive and burdensome search," for example, by "appropriate explanation of separate classification, or separate status in the art, or a different field of search." In the instant case, the Office Action merely alleges that one or more of these conditions is present absent any examples and analysis to support the conclusion of a serious search burden and further traverses for at least the additional reason that the MPEP compels an election with traverse to maintain a possibility of rejoinder of a non-elected method .  This is not found persuasive because I.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “a locking mechanism (“means” generic place holder) which is attached partially at the lid and partially at the body, which is configured for locking the lid at the body (function language).” in Claim 14. This Claim 14 contains a means generic placeholder plus function limitation because of the combination the “means” generic placeholder of “a locking mechanism” and function of “which is attached partially at the lid and partially at the body, which is configured for locking the lid at the body” without reciting sufficient structure to achieve the function in the claim. Note the specification discloses in paragraph [0081], “the locking mechanism 176 comprises an actuation unit 178 for actuating the locking mechanism 176 by a user at an outer surface of the lid 162. By actuating the actuation unit 178, a respective pivoting bolt or shaft 129 and latching hook 111, respectively, may be lockingly inserted into a bolt receiver which may be configured as mounting tabs or slants 113.” 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the hinge connection" in line 6 and 8. It is unclear how “the hinge connection” can connect the lid and the receiving device if “a hinge connection” connects the lid and 
Claim 10 recites the limitation "the at least one latching unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite “an at least one latching unit.” 
Claim 13 recites the limitation "the hinge connection" in line 3, 8, and 12.  This claim uses the term “hinge connection” to describe different structures that connect pairs of different structures. “The hinge connection” line 3 and “a further hinge connection” seem to be the same hinge connection as “a hinge connection” from claim 1 as seen between the lid and body. “The hinge connection” of line 8 and 12 seems to be the hinge connection between the receiving device and the lid. 
Claim 16 recites the limitation "the shaft directly abuts against an inner wall of the lid; wherein the shaft is embedded in an inner wall of the lid" in line 3-5.  It is unclear how the shaft can abut the inner wall of the lid and be embedded in it at the same time. 
Claim 17 recites the limitation "in particular an ingot-shaped" in line 3.  It is unclear the metes and bounds a structure must possess to be considered “an ingot-shaped” for ingot is not a set shape. 
Claim 18 recites the limitation "in particular exclusively" in lines 4-5.  It is unclear the metes and bounds of “in particular exclusively” in regards to the receiving device.
Claim 19 recites the limitation "a case" in line 2.  It is unclear how the metes and bounds of a case and a container differ and if the case has specific features that structure defined as a container would not encompass. 
Claim 19 recites the limitation "the hinge connection" in line 9 and 11.  It is unclear how “the hinge connection” can connect the lid and the receiving device if “a hinge connection” connects the lid and the body. It seems “the hinge connection” is a secondary hinge and not the same as “a hinge connection” of line 6, and for examination purposes, “the hinge connection” will be construed as a secondary hinge between the lid and receiving device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz (EP 1428633).
Regarding Claim 1, Franz teaches a tool arrangement (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.) comprising: a tool management device (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.) with a body (Fig. 2 lower part 1 with base 4) and a lid (Fig. 2 cover 3), wherein the lid (Fig. 2 cover 3), by a hinge connection (Fig. 9 annotated first hinged connection [0024]), is configured pivotably relative ([0012] A cover 3 is mounted pivotably on one end face about an axis which runs parallel to this end face. When closed, the cover can snap into place on the front face.) to the body (Fig. 2 lower part 1 with base 4), for selectively covering (Fig. 1) or releasing (Fig. 2) a receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4); and a receiving device (Fig. 2 first holder 5 and second holder 6) for receiving tool elements (Fig. 6 and 7 [0018,0022]) which is mounted or mountable (Fig. 5 stub axles 17, Fig. 3 stub axles 25 and Fig. 9 annotated [0015]) in the receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4) such that, by the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), the receiving device (Fig. 2 first holder 5 and second holder 6) is co- pivoted when the lid is pivoted (Fig. 1 closed to Fig. 2 opened the first and second holder 5,6 follow the lid [0014] it is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.); wherein the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) comprises at least one pin (Fig. 2,5 outer projections 27) and the lid (Fig. 2 cover 3) comprises at least one slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14) for guiding the at least one pin (Fig. 2,5 outer projections 27) along a pregiven trajectory (Fig. 1 shows 13 at the top end of guide rails and Fig. 2 shows the 13 at the bottom end of the guide rail, direction is relative to when the lid is open in Fig. 2).

    PNG
    media_image1.png
    333
    893
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    972
    903
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    588
    598
    media_image3.png
    Greyscale


Regarding Claim 2, Franz teaches at least one of the following features:
 wherein the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) comprises two pins (Fig. 2,5 outer projections 27) at two opposing sides and the lid (Fig. 2 cover 3) comprises two slide guides (Fig. 2, 4 two undercut strips 26 of guide rail 14) at two opposing sides, each of which configured for guiding (Fig. 1,2 [0014]) an assigned one of the two pins (Fig. 2,5 outer projections 27) along a respectively pregiven trajectory (Fig. 1 shows 13 at the top end of guide rails and Fig. 2 shows the 13 at the bottom end of the guide rail, direction is relative to when the lid is open in Fig. 2); 
wherein the pregiven trajectory (Fig. 1 shows 13 at the top end of guide rails and Fig. 2 shows the 13 at the bottom end of the guide rail, direction is relative to when the lid is open in Fig. 2) is pregiven by a, preferably straight, guiding channel (Fig. 2, 4 show the two undercut strips 26 of guide rail 14 are a straight path for the outer projections of end 13 of the band 12 to follow as the lid is opened) in the at least one slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14); 
wherein at least one guiding channel (Fig. 2, 4 show the two undercut strips 26 of guide rail 14 are a straight path for the outer projections of end 13 of the band 12 to follow as the lid is opened) of the at least one slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14) is configured, by guiding the at least one pin (Fig. 2,5 outer projections 27) from a first end (Fig. 1) to an opposing second end (Fig. 2) of the at least one guiding channel (Fig. 1 shows 13 at the top end of guide rails and Fig. 2 shows the 13 at the bottom end of the guide rail, direction is relative to when the lid is open in Fig. 2), to allow a pivoting of the lid (Fig. 2 cover 3) relatively to the body (Fig. 2 lower part 1 with base 4) by more than 90 degrees (Fig. 2 shoes the cover 3 opened relative to the base 4, and it is visually at an angle past 90 relative to the base 4).

Regarding Claim 9, Franz teaches wherein the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) is configured so rigidly ([0012] consist entirely of plastic; [0014] This guide rail 14 is also made in one piece with the cover 3 from plastic) at a factory, that the at least one pin (Fig. 2,5 outer projections 27) of the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) is pre-mounted to the slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14) in a manner which is not changeable by a user (The cassette is made of plastic a stiff material that holds its shape, and the projections 27 are put in the two undercut strips 26 of guide rail 14 which would hold them in place to hold off removal of the projections 27 from the two undercut strips 26 of guide rail 14 of the cover 3).

Regarding Claim 13, Franz teaches further comprising the following features: 
wherein the receiving device (Fig. 2 first holder 5 and second holder 6) is mounted or mountable (Fig. 5 stub axles 17, Fig. 3 stub axles 25, and Fig. 9 annotated [0015]) in the receiving space (Fig. 2 annotated), such that, by the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), the receiving device (Fig. 2 first holder 5 and second holder 6) is pivoted out (Fig. 2) of the receiving space (Fig. 2 annotated), in particular pivoted in an upright position, when pivoting the lid for releasing the receiving space (Fig. 1 closed to Fig. 2 opened the first and second holder 5,6 follow the lid [0014] It is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.); 
wherein the receiving device (Fig. 2 first holder 5 and second holder 6) is mounted or mountable (Fig. 5 stub axles 17, Fig. 3 stub axles 25, and Fig. 9 annotated [0015]) in the receiving space (Fig. 2 annotated), such that, by the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), the receiving device (Fig. 2 first holder 5 and second holder 6) is pivoted out (Fig. 2) of the receiving space (Fig. 2 annotated), in particular pivoted in a lying position (Fig. 1), when pivoting the lid (Fig. 1 cover 3) for covering the receiving space (Fig. 2 annotated).

Regarding Claim 17, Franz teaches wherein the receiving device (Fig. 2 first holder 5 and second holder 6) comprises: a block-shaped (Fig. 1 first, second holder 5, 6 [0014] the shape of a flat cuboid), base body (Fig. 2 [0014] The holder 5, which also has the shape of a flat cuboid, contains a rear wall 7 and a front wall 8. These two walls are connected by a base 9 and two end walls 10 arranged in front of and behind the sectional plane of FIG. and [0016] The second holder is also cuboid with a front wall 18, a rear wall 19, a base 20 and an open upper edge 21.); at least one tool element recess (Fig. 6 holes 34) which is formed at the base body (Fig. 2 [0014] The holder 5, which also has the shape of a flat cuboid, contains a rear wall 7 and a front wall 8. These two walls are connected by a base 9 and two end walls 10 arranged in front of and behind the sectional plane of FIG. and[0016] The second holder is also cuboid with a front wall 18, a rear wall 19, a base 20 and an open upper edge 21.) for user-definedly receiving at least one tool element ([0022] the individual objects which are to be accommodated in the cassette, for example drills, can be inserted through the openings 34 .); and coupling structures (Fig. 5 stub axles 17 and Fig. 9 annotated [0015]) which are formed at the base body (Fig. 5,9 [0015] The slot runs centrally between the two end walls 10 mentioned, on which stub axles 17 are also formed, with which the holder 5 is pivotably mounted in the cassette.) for coupling the receiving device (Fig. 2 first holder 5 and second holder 6) with the tool management device (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.).
Claims 1 is rejected in an alternative reading of the claims.
Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz (EP 1428633).
Regarding Claim 1, Franz teaches a tool arrangement (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.) comprising: a tool management device (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.) with a body (Fig. 2 lower part 1 with base 4) and a lid (Fig. 2 cover 3), wherein the lid (Fig. 2 cover 3), by a hinge connection (Fig. 9 annotated first hinged connection [0024]), is configured pivotably relative ([0012] A cover 3 is mounted pivotably on one end face about an axis which runs parallel to this end face. When closed, the cover can snap into place on the front face.) to the body (Fig. 2 lower part 1 with base 4), for selectively covering (Fig. 1) or releasing (Fig. 2) a receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4); and a receiving device (Fig. 2 first holder 5) for receiving tool elements (Fig. 6 and 7 [0018,0022]) which is mounted or mountable (Fig. 5 stub axles 17 [0015]) in the receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4) such that, by the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27), the receiving device (Fig. 2 first holder 5 ) is co- pivoted when the lid is pivoted (Fig. 1 closed to Fig. 2 opened the first holder 5 follow the lid [0014] it is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.); wherein the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) comprises at least one pin (Fig. 2,5 outer projections 27) and the lid (Fig. 2 cover 3) comprises at least one slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14) for guiding the at least one pin (Fig. 2,5 outer projections 27) along a pregiven trajectory (Fig. 1 shows 13 at the top end of guide rails and Fig. 2 shows the 13 at the bottom end of the guide rail, direction is relative to when the lid is open in Fig. 2).

Regarding Claim 18, Franz teaches comprising at least one further receiving device (Fig. 2 second holder 6) for receiving tool elements (Fig. 6 and 7 [0018,0022]), which is mounted or mountable at the receiving device (Fig. 2 first holder 5), in particular hinge-freely (Fig. 3 web 24 and hook 23 of 6 and Fig. 5 slot 16 of first holder 5 [0016]), mounted at a side (Fig. 5 front wall 8) of the receiving device (Fig. 2 first holder 5) which is facing away from the lid (Fig. 2 cover 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '633) in view of Hohl (DE 102015206606).
Regarding Claim 19, Franz teaches a tool system (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.) comprising the tool management devices (Fig. 1 [0012] a cassette proposed by the invention for accommodating drill bits, for example.) are arranged with a body (Fig. 2 lower part 1 with base 4) and a lid (Fig. 2 cover 3), wherein the lid (Fig. 2 cover 3), by a hinge connection (Fig. 9 annotated first hinged connection [0024]), is configured pivotably ([0012] A cover 3 is mounted pivotably on one end face about an axis which runs parallel to this end face. When closed, the cover can snap into place on the front face.) to the body (Fig. 2 lower part 1 with base 4), for selectively covering (Fig. 1) or releasing (Fig. 2) a receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4); and a receiving device (Fig. 2 first holder 5 and second holder 6) for receiving tool elements (Fig. 6 and 7 [0018,0022]) which is mounted or mountable (Fig. 5 stub axles 17 and Fig. 9 annotated [0015]) in the receiving space (Fig. 2 annotated) of the body (Fig. 2 lower part 1 with base 4) such that, by the hinge connection (Fig. 5 stub axles 17 and Fig. 9 annotated [0015]), the receiving device (Fig. 2 first holder 5 and second holder 6) is co- pivoted when the lid is pivoted (Fig. 1 closed to Fig. 2 opened the first and second holder 5,6 follow the lid [0014] It is thereby achieved that the holder 5, which is arranged pivotably in the lower part 1, also straightens up when the lid is opened.); wherein the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) comprises at least one pin (Fig. 2,5 outer projections 27) and the lid (Fig. 2 cover 3) comprises at least one slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14) for guiding the at least one pin (Fig. 2,5 outer projections 27) along a pregiven trajectory (Fig. 1 shows 13 at the top end of guide rails and Fig. 2 shows the 13 at the bottom end of the guide rail, direction is relative to when the lid is open in Fig. 2).
Franz does not teach a container, in particular a case; and a plurality of tool arrangements including respective tool management devices, which are arranged in the container side by side and/or on top of each other.
Hohl teaches an assortment box for accommodating small parts with a base and four side walls, the assortment box having shape features for non-slip arrangement in transport and storage units, in particular suitcases, shelves, workshop trolleys. Hohl further teaches a container (Fig. 1 transport case 12), in particular a case; and a plurality of tool arrangements (Fig. 1 assortment boxes), which are arranged in the container side by side of each other ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Hohl to have a transport case to .

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '633) as applied to claim 1 above, and further in view of Lin (EP 2570240).
Regarding Claim 3, Franz does not teach wherein at the at least one slide guide, at least one latching unit is formed, at which the at least one pin is latchable, alternatively to guiding in the at least one slide guide.
Lin teaches a tray pivotal a base. Lin further teaches wherein at the at least one slide guide (Fig. 3, 4 slot 22), at least one latching unit (Fig. 3,4 cutout 23) is formed, at which the at least one pin (Fig. 3,4 head 27) is latchable (Fig. 4 [0025] 2, the tray 12 is kept raised relative to the base 11 as the body 26 of the sliding element is located in the cutout 23 defined in the lever 21), alternatively to guiding in the at least one slide guide (Fig. 3, 4 slot 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Lin to include a cutout at the end of the guide rail 14 where the projections 27 of end 13 rest when the lid is closed (fig. 1 Franz) to hold the projections 27 locked in place as seen by the head 27 located in cutout 23 of slot 22 of Hohl to create different angles in the displaying of the articles inside.

Regarding Claim 4, the combination teaches wherein, when the at least one pin (Fig. 2,5 outer projections 27) is latched in the at least one latching unit (Fig. 3,4 cutout 23 ‘240), a pivoting of the lid (Fig. 2 cover 3) relatively to the body (Fig. 2 lower part 1 with base 4) is allowed only by a smaller pivoting angle (Fig. 3 shows the cutout spaced form the edge of slot 22 making it a smaller angle than going to the end of slot 22 ‘240) than when guiding the at least one pin (Fig. 2,5 outer projections 27) in the at least one slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14).

Regarding Claim 5, the combination teaches wherein the smaller pivoting angle is smaller than 120 degrees (Fig. 2 shoes the cover 3 opened relative to the base 4, and it is visually at an angle less than 120 degrees relative to the base 4 where due to the cutout 23 a smaller angle is present).

Regarding Claim 6, the combination teaches wherein the at least one latching unit (Fig. 3,4 cutout 23 ‘240) at its end is adjoining (Fig. 3 shows the cutout spaced form the end of slot 22 ‘240) the at least one slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14).

Regarding Claim 7, the combination teaches wherein a receiving opening of the at least one latching unit (Fig. 3,4 cutout 23 ‘240) for receiving the at least one pin (Fig. 2,5 outer projections 27) is substantially C- shaped (Fig. 3,4 show cutout 23 to be a substantially C-shape ‘240).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '240) as applied to claim 1 above, and further in view of Seymour (US 20060226042).
Regarding Claim 8, Franz does not teach wherein the hinge connection comprises a stirrup which connects the lid with the receiving device, which in particular is configured as a substantially C-shaped stirrup.
Seymour teaches storage case of the invention consists of a base and a mating cover with a plurality of drill bit cassettes hold the individual bits and are removably retained in a corresponding number of cassette holders located within the base and cassette holders are connected to one another and to the cover such that when the cover is opened, the cassette holders are extended out of the base where they can be easily accessed, so when the cover is closed the cassette holders are retracted into the base. Seymour further teaches wherein the hinge connection (Fig. 3 cover link 50) comprises a stirrup (Fig. 3 [0020] a base 50a, two legs 50b and 50c extending from base 50a. Pins 50d and 50e extend from the ends of legs 50b and 50c) which connects the lid (Fig. 1 lid 3) with the receiving device (Fig. 1 cassette holder assembly 21).


Claim 9 is rejected in an alternative reading of the claims should in particular not be considered optional.
Regarding Claim 9, Franz teaches wherein the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) is configured so rigidly ([0012] consist entirely of plastic; [0014] This guide rail 14 is also made in one piece with the cover 3 from plastic) at a factory, that the at least one pin (Fig. 2,5 outer projections 27) of the hinge connection (Fig. 2,5 band 12 with end 13 and outer projections 27) is pre-mounted to the slide guide (Fig. 2, 4 two undercut strips 26 of guide rail 14) in a manner which is not changeable by a user (The cassette is made of plastic a stiff material that holds its shape, and the projections 27 are put in the two undercut strips 26 of guide rail 14 which would hold them in place to hold off removal of the projections 27 from the two undercut strips 26 of guide rail 14 of the cover 3).
Franz does not teach in particular a stirrup of the hinge connection.
Seymour teaches in particular a stirrup of the hinge connection (Fig. 3 [0020] a base 50a, two legs 50b and 50c extending from base 50. Pins 50d and 50e extend from the ends of legs 50b and 50c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Seymour to have the band 12 with end 12 and outer projections 27 shaped as a base extending into two legs with pins extending from the legs to reduce the material used in the band 12 (Seymour) as shown by the cover link 50 built with a .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '633) as applied to claim 1 above, and further in view of in view of Lin (EP 2570240) and Hasler (US 5562208).
Regarding Claim 10, Franz does not teach wherein the hinge connection is configured so deformable, that the at least one pin of the hinge connection is changeably re-mountable by a user between the slide guide and the at least one latching unit at the slide guide.
Lin teaches that the at least one pin (Fig. 3,4 head 27) of the hinge connection is changeably re-mountable (Fig. 3 and 4 shows head 27 moving between cutout 23 and slot 22) by a user between the slide guide (Fig. 3, 4 slot 22) and the at least one latching unit (Fig. 3,4 cutout 23) at the slide guide (Fig. 3, 4 slot 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Lin to include a cutout at the end of the guide rail 14 where the projections 27 of end 13 rest when the lid is closed (fig. 1 Franz) to hold the projections 27 locked in place as seen by the head 27 located in cutout 23 of slot 22 of Hohl to create different angles in the displaying of the articles inside.
Hasler teaches a tool bit storage case. Hasler further teaches wherein the hinge connection (Fig. 18 resilient pivots pins 161) is configured so deformable ([c.7 l.12-14] resilient pivot pins 161 with corresponding pairs of the openings 119 in opposite sides of the hollow portion 118 of the cover 114;  applicant notes that resilient material is considered deformable in disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hasler to have the stub axles 25, stub axels 17, and band 12 with end 13 and projection 27 made from a resilient material . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '633) as applied to claim 1 above, and further in view of Roesler (US 20060169614).
Regarding Claim 11, Franz does not teach further comprising at least one of the following features: 
wherein the lid comprises at least one outer receiving structure for form-lockingly inserting at least one corresponding receiving structure at a bottom side of the body of a similar or identical tool arrangement, such that the tool arrangement and the similar or identical tool arrangement are stackable; 
wherein the body comprises at least one receiving structure at its bottom side for form-lockingly inserting in at least one corresponding outer receiving structure of the lid of a similar or identical tool arrangement, such that the tool arrangement and the similar or identical tool arrangement are stackable
Roesler teaches a case for holding elongated objects. Roesler further teaches further comprising the following features: 
wherein the lid (Fig. 2 lid 2) comprises at least one outer receiving structure for form-lockingly inserting at least one corresponding receiving structure at a bottom side of the body (Fig. 2 housing shell 1) of a similar or identical tool arrangement (Fig. 2 case [0042]), such that the tool arrangement (Fig. 2 case [0042]) and the similar or identical tool arrangement (Fig. 2 case [0042]) are stackable; ([0083] Of course, the top of the lid 2 and the underside of the housing shell 1 are provided with corresponding stacking grooves so that a plurality of cases can be stacked upon one another without being able to slide.)
wherein the body (Fig. 2 housing shell 1) comprises at least one receiving structure at its bottom side for form-lockingly inserting in at least one corresponding outer receiving structure of the lid (Fig. 2 lid 2) of a similar or identical tool arrangement (Fig. 2 case [0042]), such that the tool arrangement (Fig. 2 case [0042]) and the similar or identical tool arrangement (Fig. 2 case [0042]) are stackable ([0083] Of course, the top of the lid 2 and the underside of the housing shell 1 are provided with corresponding stacking grooves so that a plurality of cases can be stacked upon one another without being able to slide.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Roesler to include corresponding stacking grooves on the cover 3 and lower part 1 with base 4 to be able to be stacked upon one another (Franz) to keep orderly and conserve space in the workspace as seen by the top of the lid 2 and the underside of the housing shell 1 are provided with corresponding stacking grooves so that a plurality of cases can be stacked upon one another without being able to slide (Roesler).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '633) as applied to claim 1 above, and further in view of Stanley (US 4784263).
Regarding Claim 12, Franz does not teach wherein the lid comprises a drain for a liquid when presently impinging a top side of the lid.
Stanley teaches a carrier for articles. Stanley further teaches wherein the lid (Fig. 1 tapered top 20) comprises a drain (Fig. 1 tapered top 20 [c.3 l.46-48] The cover has a tapered top 20 which is of convex shape to allow water to drain away from the carrier.) for a liquid when presently impinging a top side of the lid (Fig. 1 tapered top 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Stanley to have the cover 3 shaped convex (Franz) to allow water to drain away from the container for water can accumulate on the flat top and leak and drain into the interior rusting or damaging the articles inside the carrier as shown by the tapered top cover which is of a convex shape (Stanley).

Claims 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (EP '633) as applied to claim 1 above, and further in view of Votruba (US 20030006627).
Regarding Claim 14, Franz does not teach further comprising: a locking mechanism which is attached partially at the lid and partially at the body, which is configured for locking the lid at the body, when the receiving space of the body is covered by the lid; in particular wherein the locking mechanism comprises an actuation unit for actuating the locking mechanism by a user at an outer surface of the lid, in particular at a top side of the lid.
Votruba teaches a latch assembly to restrict access to the contents of a container. Votruba further teaches further comprising: a locking mechanism (Fig. 2 door latching system 10 which includes the shaft assembly 14, controlled by the handle 20 through the connection of latch lever 22 [0102] a shaft assembly 14 a portion of which is in rotational cooperation with the hinged latch plate assembly which controls specifically actuating the hook 66 attached to the elongated shaft 62 that engage with keepers 16 on the main body of trailer 100) which is attached partially at the lid (Fig. 2 door 111 and outer shield member 60) and partially at the body (Fig. 1 keepers 16 on the main body of the trailer 100), which is configured ([0101] 150. Each door 110, 111 includes a latching system 10 for securing the door to the main body of the trailer 100.) for locking the lid (Fig. 2 door 111 and outer shield member 60) at the body (Fig. 1 main body of the trailer 100), when the receiving space (Fig. 30 annotated) of the body (Fig. 1 main body of the trailer 100) is covered (Fig. 1) by the lid (Fig. 2 door 111 and outer shield member 60); in particular wherein the locking mechanism (Fig. 2 door latching system 10) comprises an actuation unit (Fig. 5 handle 20; shaft assembly 14, controlled by the handle 20 through the connection of latch lever 22 [0102] a shaft assembly 14 a portion of which is in rotational cooperation with the hinged latch plate assembly) for actuating the locking mechanism (Fig. 2 door latching system 10, specifically actuating the hook 66 attached to the elongated shaft 62 that engage with keepers 16 on the main body of trailer 100) by a user at an outer surface of the lid (Fig. 2 door 111 and outer shield member 60), in particular at a top side of the lid (Fig. 2 door 111).

    PNG
    media_image4.png
    790
    764
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franz to incorporate the teachings of Votruba to include a door latch system to the cassette with a shaft assembly with hooks at the end of the elongated shaft to the underside of cover 30 that removably latch onto keepers attached to the inside of the sides lower part 1 when the handle 20 actuates the hooks thought the connection of the latch lever and elongated shaft (Franz) as seen with the door latching system 10 of the door lid 111 and outer shield member 60 with the main body of trainer 100 that has a shaft assembly connected to a latch lever 22 controlled by handle 20 that actuates the hooks 66 on the end of the elongated shaft 62 to be removably latched into the keeper 16 on the main body of the trailer to close access to the receiving area to allow selective access to the interior when the lid is closed.
The a locking mechanism for which is attached partially at the lid and partially at the body, which is configured for locking the lid at the body is/are interpreted under 35 U.S.C. 112(f) as a shaft which is 

Regarding Claim 15, the combination teaches wherein the locking mechanism (Fig. 2 door latching system 10 ‘627) comprises a shaft (Fig. 5 elongated shaft 62 ‘627) with at least one latching hook (Fig. 2 and 5 hooks 66 ‘627), which shaft (Fig. 5 elongated shaft 62 ‘627) is mounted at the lid (Fig. 2 door 111 and outer shield member 60 ‘627), which latching hook (Fig. 2 and 5 hooks 66 ‘627) is configured for rotationally engaging (Fig. 5 shaft assembly 14, controlled by the handle 20 through the connection of latch lever 22 to hook the kooks 66 into the keepers 16 [0102] a shaft assembly 14 a portion of which is in rotational cooperation with the hinged latch plate assembly. ‘627) in at least one latching mount at the body (Fig. 2 keeper 26 on the main body of the trailer 100 ‘627).

Regarding Claim 16, the combination teaches further comprising the following features: wherein the shaft (Fig. 5 elongated shaft 62 ‘627) directly abuts (Fig. 5 shaft assembly 14, controlled by the handle 20 through the connection of latch lever 22 [0102] a shaft assembly 14 a portion of which is in rotational cooperation with the hinged latch plate assembly. ‘627) against an inner wall of the lid (Fig. 2 the underside of door 111 on outer shield member 60 ‘627); wherein the shaft (Fig. 5 elongated shaft 62 ‘627)  is embedded (Fig. 5 shaft assembly 14, controlled by the handle 20 through the connection of latch lever 22 [0102] a shaft assembly 14 a portion of which is in rotational cooperation with the hinged latch plate assembly. ‘627) in an inner wall of the lid (Fig. 2 the underside of door 111 on outer shield member 60 ‘627).

Examiner Note
The Office is interpreting “in particular” as a statement of example or preference. This interpretation applies to claims 2, 5, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020014424, Budert teaches a tool holder with a tool receiver that is pin hinged to the lid;
US 2269637, Polkosnik teaches a drill cabinet with drill trays pivotally attached to the lid;
US 3074539, Rogovin teaches a container with drill holders pivotally connected to the lid and each other;
US 4660719, Peterson teaches a drill holding case;
Brunner (US 8567631) teaches a locking system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        

/ALLAN D STEVENS/Primary Examiner, Art Unit 3736